DETAILED ACTION
Applicant: VIKLUND, Henrik & SANDSTEN, Jonas
Assignee: FLIR Systems AB
Attorney: Gregory J. MICHELSON (Reg. No.: 44,940)
Filing: Continuation Application filed 24 June 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application is a Continuation Application for PCT/US2018/067334 with priority to Prov. App. 62/613,247 filed 03 January 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/11/2020 has been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 175 shown in Figures 1, 4, & 5 has been used in the Specification with various reference names.  For example, “one or more background objects 175” (Pg. 9, Ln. 25), “background portion 173 including background object 175)” (Pg. 18, Ln. 29), “component 110 identifies object 175 . . . may determine that object 175” (Pg. 23, Ln. 5-6 & 27-28), “captured for object 175” (Pg. 24, Ln. 4), “in relation to a single object 175” (Pg. 24, Ln. 9), 172 rather background object 175” (Pg. 24, Ln. 25), and “including background object 175” (Pg. 25, Ln. 17) which creates confusion over reference numeral 175 and the Applicants can elect to provide a new reference numeral for “object” at Pages 23-24 and "single object” at Page 24 to define new reference name elements or Pages 23-24 should be amended for consistency to read "background object 175".  
Reference name – radiometric scene map has been used to designate both 310 and 330, e.g. “various scene locations 330 which correspond to locations in a radiometric scene map 310” (Pg. 16, Ln. 22-23), “during image capture to prepare a radiometric scene map 330” (Pg. 20, Ln. 20), “These two radiometric values may be added to radiometric scene map 310 as similarly discussed . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 330 . . . radiometric scene map 330 . . . radiometric scene map 330 . . . radiometric scene map 310 . . . radiometric scene map 330 . . . scene map 310” (Pg. 21, Ln. 10- Pg. 22, Ln. 22), “radiometric scene map 310 in block 620 of Fig. 6 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 330” (Pg. 24, Ln. 7 – Pg. 25, Ln. 9), which creates confusion over reference name – radiometric scene map and reference numeral 330 (see below).  Pages 20, 21-22, & 24 should be amended for consistency to “radiometric scene map 310” or “scene locations 330”.
Reference numeral – 330 shown in Figure 3 has been used in the Specification with various reference names.  For example, “during image capture to prepare a radiometric scene map 330 . . . scene locations 330 . . . scene locations 330 . . . radiometric scene map 330 . . . (etcetera)” (Pg. 20, Ln. 20 - Pg. 25, Ln. 9) which creates confusion over reference numeral 330.  Pages 20-25 should be amended for consistency to “radiometric scene map 310” or “scene locations 330”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 

Specification
The disclosure is objected to because of the following informalities: 
Pages 9, 18, & 23-25  – includes the phrase “one or more background objects 175” (Pg. 9, Ln. 25), “background portion 173 including background object 175)” (Pg. 18, Ln. 29), “component 110 identifies object 175 . . . may determine that object 175” (Pg. 23, Ln. 5-6 & 27-28), “captured for object 175” (Pg. 24, Ln. 4), “in relation to a single object 175” (Pg. 24, Ln. 9), “gas 172 rather background object 175” (Pg. 24, Ln. 25), and “including background object 175” (Pg. 25, Ln. 17) which creates confusion over reference numeral 175 and the Applicants can elect to provide a new reference numeral for “object” at Pages 23-24 and "single object” at Page 24 to define new reference name elements or Pages 23-24 should be amended for consistency to read "background object 175".
Pages 16, 20, 21-22, & 24 - include the phrases “various scene locations 330 which correspond to locations in a radiometric scene map 310” (Pg. 16, Ln. 22-23), “during image capture to prepare a radiometric scene map 330” (Pg. 20, Ln. 20), “These two radiometric values may be added to radiometric scene map 310 as similarly discussed . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 330 . . . radiometric scene map 330 . . . radiometric scene map 330 . . . radiometric scene map 310 . . . radiometric scene 330 . . . scene map 310” (Pg. 21, Ln. 10- Pg. 22, Ln. 22), “radiometric scene map 310 in block 620 of Fig. 6 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 310 . . . radiometric scene map 330” (Pg. 24, Ln. 7 – Pg. 25, Ln. 9), which creates confusion over reference name – radiometric scene map and reference numeral 330 (see below).  Pages 20, 21-22, & 24 should be amended for consistency to “radiometric scene map 310” or “scene locations 330”.
Page 18, Lines 5-6 – includes the phrase “the resulting gas images and no-gas images are may be more effectively aligned with each other” which should be amended to remove “are” resulting in “no-gas images may be more effectively aligned”. 
Page 24, Line 25 – includes the phrase “detected and tracked is determined to be gas 172 rather background object 175, then processing” which should be amended to “to be gas 172 rather than a background object 175”.
Pages 20-25 – include the phrases “during image capture to prepare a radiometric scene map 330 . . . scene locations 330 . . . scene locations 330 . . . radiometric scene map 330 . . . (etcetera)” (Pg. 20, Ln. 20 - Pg. 25, Ln. 9) which creates confusion over reference numeral 330.  Pages 20-25 should be amended for consistency to “radiometric scene map 310” or “scene locations 330”. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include the phrase “capturing first and second images by the first and second sets of infrared sensors, respectively; detecting a background object in the first image; tracking the background object to identify the background object in the second image; updating a radiometric scene map with first and second radiometric values associated with the first and second images” which is indefinite since it is unclear if the “first and second images” correspond to infrared images 350A,350B from a subset 328 of the scene 170 as disclosed in Figure 3 or  if the “first and second images” require

    PNG
    media_image1.png
    853
    1115
    media_image1.png
    Greyscale

imaging at a first position 502 and a second position 504 as disclosed in Figure 5 in order to create a “radiometric scene map 310” (Figure 5) since “radiometric values” are only available for the claimed “tracking . . . to identify the background object in the second image” (claims 1 & 11) after imaging at an initial position and a shifted position after an “induce[d]/detect[ed] motion 725” (Figure 7).

    PNG
    media_image2.png
    714
    606
    media_image2.png
    Greyscale

If the “first and second images” are captured at one position (Fig. 3), then further limitations and arguments must be presented to define how the “background object” is “track[ed and] identif[ied] in the second image” and how “a radiometric scene map with first and second radiometric values” is “update[ed]”.  If the “first and second images” are captured at an initial position and a shifted position (Figs. 5 & 7), then further detail should be added to the claims to define the positioning and timing of the first and second images.  For purposes of examination, an infrared sensor capable of taking first and second images at one position with different wavelength ranges or an infrared sensor capable of taking first and second images at different positions with different wavelength ranges will correspond to the claimed invention.  Claims 2-9 and 12-20 inherit this rejection.
Claims 9 and 19 include the phrase “performing/perform object detection” which is indefinite since it is unclear if the “object” refers back to the prior claimed “background object” or a different object.  If it is the same object, then it should be amended to “performing/perform background object detection”.  motion detection” or some other amendment to differentiate the “object” from the prior claimed “background object”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandsten et al. (WO 2016/138991 A1 corresponding to US Pub. 2017/0363541 cited below for convenience).
Regarding claims 1 and 11, Sandsten et al. discloses a method (claim 1) and a system (claim 11) (Sandsten et al.: Fig. 6; Fig. 9; Abstract - method and a system to quantify gas in a thermal imaging device) comprising:

    PNG
    media_image3.png
    629
    1032
    media_image3.png
    Greyscale

receiving infrared radiation (Figs. 1-2a IR radiation 250) from a scene (110) at a sensor array (Fig. 6 array 6132,6142; ¶70 - micro-bolometer focal plane array infrared sensor) comprising first (6132) and second (6142) sets of infrared sensors (¶70) associated with first (¶59 – band A more affected by gas presence; ¶¶73-75 – high absorption wavelength band A) and second wavelength ranges (¶59 – band B less affected by gas, i.e. background; ¶¶73-75 – low absorption wavelength band B) of the infrared radiation (¶¶73-75 – wavelengths in the 3.2-11.11 μm infrared range), respectively;

    PNG
    media_image4.png
    742
    1112
    media_image4.png
    Greyscale

capturing first (¶74 sensor 6132 captures a gas IR image) and second (¶74 sensor 6142 captures a background IR image) images by the first (6132) and second (6142) sets of infrared sensors (¶¶73-75), respectively;
detecting a background object in the first image (¶59; ¶¶73-75);
tracking the background object to identify the background object in the second image (¶115; ¶118 – gas & background IR images captured at different instances);
updating a radiometric scene map (Fig. 1 gas to background difference relation GSBDR; Fig. 9; ¶115) with first and second radiometric values associated with the first and second images and Fig. 1; Fig. 9; ¶¶81-83 quantified gas scene difference IR image; ¶115); and
performing gas quantification using the radiometric scene map (Fig. 1; Fig. 9; ¶¶81-83 – gas quantified based on IR difference image; ¶115).

Regarding claims 6 and 16, Sandsten et al. further discloses the method/system further comprising repeating the receiving (¶120 successive IR images) through the updating for a plurality of background objects to update the radiometric scene map (Fig. 1; Fig. 9; ¶¶81-83) with radiometric values correlated to a plurality of locations of the background objects (¶120) in the scene (110) prior to performing the gas quantification (Fig. 1; Fig. 9; ¶¶81-83 – gas quantified based on IR difference image).
Regarding claims 7 and 17, Sandsten et al. further discloses wherein: the first wavelength range is associated with a gas band of a gas of interest (¶59 capture radiation in a high absorption wavelength band A including wavelengths more affected, i.e. significantly affected by the presence of the gas to be detected.; ¶¶73-75); and the second wavelength range is associated with a no-gas band (¶59 - capture radiation in a low absorption wavelength band B including wavelengths less affected or not so affected, i.e. insignificantly affected by the presence of the gas to be detected; ¶¶73-75).
Regarding claims 9 and 19, Sandsten et al. further discloses the method and the system further comprising: performing object detection to detect a gas plume in at least one of the images (Figs. 1-2B; ¶115); and refraining from updating the radiometric scene map for a location of the gas plume in the scene (¶¶81-83; ¶115).
Regarding claims 10 and 20, Sandsten et al. further discloses the method further comprising capturing third and fourth images or the processor configured to process third and fourth images (¶120 – successive IR images) captured by the first and second sets of infrared sensors (6132,6142), respectively; and processing the third and fourth images to detect a gas in the scene prior to performing the gas quantification (¶¶115-116 – detecting gas; ¶120 – successive IR images).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandsten et al. as applied to claims 1 and 11 above, and further in view of Strandemar (US Pub. 2013/0113939).
Regarding claims 2 and 12, Sandsten et al. discloses the method of claim 1 and the system of claim 11, but is silent regarding receiving a force.
In a related field of endeavor, Strandemar discloses a method (claim 1) and system (claim 11) (Strandemar: Abstract) comprising: 

    PNG
    media_image5.png
    407
    481
    media_image5.png
    Greyscale

receiving infrared radiation (¶47 – detecting gas with infrared (IR) images) from a scene (Abstract) at a sensor array (Fig. 6 IR sensor 20);
capturing first (Fig. 1 image 100) and second images (Fig. 2B gas image/map 800);
detecting a background object in the first image (¶¶67-69 – first and second images obtain gas and background; ¶¶98-99 - background includes buildings, walls, floors, etc.; ¶¶151-155 – final gas image includes scene corresponding to background object);

    PNG
    media_image6.png
    369
    1477
    media_image6.png
    Greyscale

tracking the background object to identify the background object in the second image (¶¶67-69 – first and second images captures the gas, which by extension captures and tracks the background; ¶¶98-99; ¶¶151-155);
updating a radiometric scene map with first and second radiometric values (Figs. 2A-2D; ¶¶64-69) associated with the first and second images and correlated to a location of the background object in the scene (¶34 gas map 800; ¶¶94-99 – assigning values to gas and background
performing gas quantification (Figs. 1-2D; ¶¶47-55 gas visualization) using the radiometric scene map (Figs. 2A-2C; ¶¶64-69); the method and system further comprising receiving a force (¶¶64-71 – optical or digital image stabilization required for vibrations or movement of IR imaging device) at the sensor array (20) between the capturing of the first and second images to shift a position of the background object in the second image relative to the first image (¶¶64-71 – shift can be caused by vibrations, surroundings, or movement of IR imaging device).
In view of the ability to compensate for vibrations, environmental, or image device movements using optical or digital image stabilization as is disclosed in Strandemar at Paragraphs 64-71, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Strandemar with the teachings of Sandsten et al. to enable capturing of gas clouds in an environment by taking multiple images and correlating the images to compensate for movement, vibrations, or environmental disturbances.

Regarding claims 3 and 13, Strandemar further discloses wherein: the method and system is performed by a handheld thermal camera (¶71 device is handheld); and the force is caused by a user while holding the camera (¶71 movements caused by the user).
Regarding claims 4 and 14, Strandemar further discloses the method and system further comprising an actuator configured to provide the force to the sensor array (¶64 optical image stabilization [with] physical optical elements, e.g. lens, sensor, detector, is moved to compensate for the motion of the imaging device).  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandsten and Strandemar as applied to claims 2 and 12, respectively, above, and further in view of Ely (US Pub. 2016/0321820).
Regarding claims 5 and 15, Sandsten and Strandemar disclose the method of claim 2 and the system of claim 12, but are silent regarding a shift of an odd number of pixels.
In a related field of endeavor, Ely discloses a method and a system for object detection (Ely: Abstract) using infrared radiation to capture a first and a second image (¶29) including tracking of objects in a scene (¶22) wherein a shift a position of the background object (¶23) caused by a force at a sensor ¶23) corresponds to a shift of an odd number of pixels of the second image relative to pixels of the first image (¶¶22-24 – reference frames computed to account for vibrations on a pixel by pixel basis). 
In view of the ability to compare pixels in a frame and utilizing a 3D point cloud generation module to allow for accurate measurements of moving objects as is disclosed in Ely at Paragraphs 22-24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ely with the teachings of Sandsten and Strandemar to enhance object tracking on a pixel by pixel basis to compensate for vibrations or bumping.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandsten as applied to claims 1 and 11, respectively, above, and further in view of Bartholomew (US Pat. 8,559,721).
Regarding claims 8 and 18, Sandsten et al. discloses the method of claim 1 and the system of claim 11, but is silent regarding an alternating pattern of pixels.
In a related field of endeavor, Bartholomew discloses a method and a system including infrared detection of fugitive gases (Bartholomew: Figs. 1-2A; Abstract) including first and second sets of infrared sensors arranged in an alternating checkerboard pattern (Figs. 1-2A elements 60,70; C.4:L.24-33 – alternating checkerboard pattern for detecting different infrared wavelengths to detect fugitive gas).

    PNG
    media_image7.png
    505
    1062
    media_image7.png
    Greyscale

In view of the ability to detect a target species using alternating filters in a checkerboard pattern as is disclosed in Bartholomew at Figures 1-2A and Column 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartholomew with the teachings of Sandsten et al. to utilize a checkerboard pattern to obtain different wavelength spectrums.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porter et al. (EP 0973019 A1) – a checkerboard filter for infrared gas detection (Fig. 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884